Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1, 3-5, 11 and 13 are pending.
The amendment filed 9/9/2021 which amends claims 1, 3-5, 11 and 13, and cancels claims 2, 6-10, 12 and 14-16 has been entered. The pending claims 1, 3-5, 11 and 13 are under examination.
                                    Foreign priority
    Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application  JAPAN 2017-038078 filed 3/1/2017. In addition, this application is a 371 of PCT/JP2018/007420 filed 2/28/2018.   

			Withdrawal of rejections and objection
	 
 	The 112(a) rejection (written description) of claims 1, 3-5, 8, 11, 13 and 15 is withdrawn in light of the amendment of claim 1 and in light of cancellation of claim 8.
   	The 103 rejection of claims 1-16 is withdrawn in light of the amendment of claim 1 in which the range of number of average molecular weight (Mn) has been changed from “200-30000” to “9400 to 30000”, and light of cancellation of claims 2, 6-10, 12 and 14-16. 
   	The ODP rejection of claims 1 and 3-16 over U.S. Patent No. 10125378 (‘378) in view of US20170130064 and US20060019257 is withdrawn in light of the amendment of claim 1 which is now directed to a method of producing a “protein”, i.e., the claim 1 is no longer directed to producing a “bioethanol” (“a useful substance” which has been deleted from the amended claim 1), and further in light of cancelation of claims 6-10, 12 and 14-16.

	In addition, the duplicate claims[Symbol font/0x2D]warning is withdrawn in light of cancelation of 
claims 7, 9, 12, 14 and 16.

The amendment of claim 1 necessitates the new ground of 103 rejection which cites new references for teaching the Mn “9400 to 30000” (see below). 
Claim Rejections - 35 USC § 112(b)  
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

                Claims 1, 3-5, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
    At line 3 of the amended claim recites “a useful substance”; the recitation is indefinite because the specification does not provide a reasonably clear and exclusive definition to determine the scope of the subjective term “useful” before “substance”, leaving the subjective claim language without an objective boundary, wherein the subjective term  depends solely on the  subjective opinion of the person selecting features of “a substance” to be included for determining whether or not the selected substance is useful for undefined purpose, and because the substance selected can be “useful”  for one user but not to another. Claims 3-5, 11 and 13 which depend from claim 1 are also rejected. 
Examiner has noted that, although applicant amends claim 1 by changing “a useful substance” in the preamble of claim 1 to “a protein”, it is not clear whether or not “a useful substance” (set forth at line 3 of claim 1) is an end-product produced by the claimed method of claim 1 or an intermediate product produced by the claimed method which eventually is converted to “a protein”. 

               Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
             In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over US 20060019257 (‘257) in view of US20080090282 (‘282), US 20170130064 (‘064), and 
 ‘527 teaches method of increasing protein production in host cell comprising cultivating the cell comprising nucleic acid encoding a recombinant protein (claim 1)  in culture medium (reads on to instant broth) comprising amphiphilic polymer (or called amphiphilic block copolymer)  that is copolymer consisting of at least one block of  poly(oxyethylene) and at least one block of poly(oxypropylene) (see [0006]-[0007], [0009] and [0013]; see the Formula I in [0053] of ‘527; Formula I  has been shown below); e.g., the amphiphilic block copolymers of poly(oxyethylene)-poly(oxypropylene) (EO-PO) (claim 1) (see [0060]). The host cell is  yeast such as Saccharomyces cerevisiae (claim 1) (see [0024], line 7, ‘527). 
There is evidence that S. cerevisiae possesses secretory machinery and protein folding mechanisms ([0007], ‘282) and it has been known that the yeast expression vector pYD1 is suitable for being used for protein expression and secretion  in S. cerevisiae  ([0078],  ‘282), as applied to “secreting” in claim 1. Thus, it is within purview of one skilled in the art to recombinantly produce the desired protein in and to allow the produced protein to be secreted from yeast S. cerevisiae strain.

    PNG
    media_image1.png
    254
    427
    media_image1.png
    Greyscale









wherein x, y, z has value from 2 to 200 ([0053], lines 6-7, ‘257) which  meets the limitation of  instant m1 , m2 and m3 each which  is 1 to 600 set forth in “(A1O)m1”, “(A2O)m2” and “(A3O)m3” in instant Formula (1) of “compound A” of claim 1 (see below). The value of x, y and z represents a statistical average value ([0062], ‘257) from about 5 to about 80 ([0053], lines 5-7, ‘257).

    PNG
    media_image2.png
    31
    269
    media_image2.png
    Greyscale

The value of “x, y, z” from 2 to 200 taught by ‘257 meets the limitation of  each instant m1 , m2 and m3  each which  is from 1 to 600 set forth in “(A1O)m1”, “(A2O)m2” and “(A3O)m3” in instant Formula (1) of the “compound A” of claim 1.

    PNG
    media_image3.png
    46
    50
    media_image3.png
    Greyscale
In the formula I of ‘257,  the moiety is poly(oxypropylene),

2- CH2O]x and CH2- CH2O]z are poly(oxyethylene) moieties, which meets the limitation “A1O and A2O have different structural formulas, A2O and A3O have different structural formulas” (claim 1). 
Also, at Table 4, ‘257 disclose that average molecular weight of Pluronic® copolymers, which is an amphiphilic polymer ([0010], ‘257) as discussed above and has the formula (1) (see [0061], ‘257), has average molecular weight values  from 1100 to 14600 which is overlapping with instant range “9400 to 30000” of a number average molecular weight (amended claim 1). 
The mentioned “average molecular weight” is considered to meet instant limitation  “a number average molecular weight” in claim 1, since in Table 4 (‘257)  the average number of oxyethylene (EO) and oxypropylenene (PO) units were calculated using the average molecular weight (see p.7, right col., the notes under Table 4, ‘257). 
In the case ‘257 does not use the exact term “a number average molecular weight” (claim 1), it has been known in the closely relative art (‘064) that poly(oxyethylene-co-oxypropylene), (which is the common subject matter of the amphiphilic block copolymer of ‘257)  consisting of at least one block of  poly(oxyethylene) and at least one block of poly(oxypropylene), has a number average molecular weight (Mn) in a range of 200-20000  g/mol (see [0078], ‘064) which is overlapping with instant Mn of “9400  to 30000” (amended claim 1), and also overlapping with Mn “9400 to 20000” (amended claim 5, 11, 13).
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP 2144.05 (I)). Also, MPEP states that  “Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with "sufficient specificity" (MPEP 2131.03 (II)). In this case, the claimed Mn range “9400 to 20000” overlaps with the prior art Mn range “1100 to 14600” (‘257) (claim 1). Per MPEP, a prima facie case of obviousness exists, because ‘257 has taught that the amphiphilic copolymers is useful for increasing protein, and has disclosed that the range “1100 to 14600” correlates with MW values listed in Table 4 of ‘257.
Further, ‘257 has taught that the copolymer can be a mixture of at least two different copolymers such as Pluronic® products P127 and F88 ([0010], ‘257) wherein P127 has MW of 12600 and F888 has MW of 11400 (see Table 4, ‘257). 
Here, it is noted that ‘257 refers “MW” to as “average molecular weight” (see the legend of Table 4) without expressly indicating that said “average molecular weight” is “number average molecular weight” (Mn). However, the relative art (Hassanzadeh) provides the evidence that the “Pluronic® P127” (‘257) has Mn ~ 12,600 (p.194, left col., last line, Hassanzadeh). Thus, the copolymer “Pluronic® P127” of ‘257  has Mn of 12,600 which is within the claimed Mn range “9400-30000” (amended claim 1) and the claimed Mn range 9400-20000 (amended claims 5, 11 and 13). Thus, the references’ teachings render the claimed Mn ranges prima facie obvious.
Here, it is noted that the transitional phrase “having” in the recitation “…compound (A) having…” (line 5, claim 1) is open-ended which allows more than one elements. 


Regarding the limitation “…the weight percentage of the compound (A) based on weight of the broth being 0.0001 to 10 wt%”  (claim 1), ‘257 has taught that the “amphiphilic block copolymer” (reads on instant “compound(A)”)  is present in the media at a concentration ranging from about 0.0001% to about 5% (see ref claim 18-19 of ‘257) or particularly ranges from about 0.1% to about 2% ([0070], lines 3-5, ‘257) , wherein the “media” refers to the culture media (reads on instant “broth” for cultivating yeast) (see [0007], lines 1-6; and [0023], lines 1-8, ‘257). Thus, the prior art “concentration from about 0.0001% to about 5%” has unit “wt%” of the copolymer (‘257) in the culture media, as applied to claim 1.

Regarding “HLB value” that is an indicator for the “hydrophilic-lipophilic balance” (p.7, lines 8-10, instant specification), ’257 teaches that most preferably the amphiphilic block copolymer has the HLB value of between 8 and 16 (see ref claim 10 of ‘257; and [0069], lines 4-6, ‘257) which reads on the instant limitation “having an HLB value of 0.1 to 16” (claim 1).  
             
With regard to the prior art range “about 0.0001% to about 5%”  which overlaps with instant range “0.0001 to 10 wt%”  of the weight percentage of instant compound(A),  MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” (see MPEP 2144.05 (I)), and states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." and that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (I), (II)-A). In this case, the prior art range “about 0.0001 to about 5% (wt%)”  substantially overlaps with the instant range “0.0001 to 10 wt%”. Moreover, ‘the prior art (‘257) has taught that, in particular, the concertation of copolymer can range from  0.1 to 2% (wt%). Per MPEP statements, one skilled in the art would have readily determined and chosen weight percent in the broth culture solution to arrive at the instant range  through routine experimentation. 
Thus the prior art teachings render the claim 1 prima facie obvious.

	The following is the discussion of the rejection of claims 3-5, 11 and 13.
It is noted that the obviousness of Mn (number average molecular weight) of “9400 to 20000” in claims 5, 11 and 13 has been discussed in the above section. 


    PNG
    media_image3.png
    46
    50
    media_image3.png
    Greyscale
The moiety    in Formula I disclosed by ‘527 (see above) is “oxy-1,2-

propylene” unit (as evidenced by col. 6, lines 60-62, ‘744), i.e., “1,2-oxypropylene” unit, as applied to claim 3; [CH2-CH2-O]y is poly(oxyethylene); both moieties [CH2- CH2O]x and [CH2- CH2O]z  in the Formula I are poly(oxyethylene) [EO group] which reads on instant A1O  and A3O (claim 4), and 1,2-oxypropylene group (PO group) in the Formula I reads on instant A2O (claim 4). 
It is noted that for examination purpose, claim 3 is given broadest reasonable interpretation (BRI) as encompassing that A1O  and A3O  are independently represents an EO group and A2O represents a PO group. 
           In Formula I (‘257), ”y” is preferably about 5-80 ([0053], lines 5-7, ‘257) wherein the “y” reads on to instant “m2” (claim 5). ‘257 has taught that the ordinarily skilled artisan will recognize that the values of x, y, and z usually represent a statistical average ([0062], line 1-3, ‘257). MPEP 2144.05 (I)) states that the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”; in this case, instant range “5-80” overlaps with instant range “10-70” (claim 5; as well as claims 11 and 13, see the further discussion of claims 5, 11 and 13 set forth below); per MPEP, a prima facie case of obviousness exists.  Moreover, since number of “m2” (i.e., “y”) will be determined by” a number average molecular weight” of instant compound(A) or by copolymer (‘257), and since it has been known  in relative art (‘064) that the copolymer consisting units “oxypropylene’ and oxyethylene” has the “number average molecular weight” from 200 to 20000  ([0078], ‘064) which is within instant range of  “a number average molecular weight of 1000 to 20000” set forth in claim 5, the prior art teachings render the claim 5 prima facie obvious. 
Since claims 11 and 13 recite the same limitation as claim 5 with only difference in that claim 11 depends from claim 3 while claim 13 depends from claim 4, claims 11 and 13 are rejected.
	Therefore, the combination of the references’ teachings render the claims prima facie obvious. 
	Applicant’s response to the 103 rejection
	Examiner remark: although above new 103 rejection cites the new reference “Hassanzadeh”, the following discussion will address the applicant’s arguments related to the 103 rejection of record.
  At pages 7-10, the response filed 9/9/2021 asserts that the amended claims are not obvious over the cited art ‘257 (Kabanov), ‘064 (Sorensen) and ‘282 (Binder) and evidential reference ‘744 (Baillely), and asserts that the claimed embodiments of applicant solve the problem of lower protein production yield in yeast than in E.coli by using a specific HLB value an indicator for the “hydrophilic-lipophilic balance”) and a specific “number average molecular weight” (Mn) (p.7, last para to p.8, 2nd para, the response).
The response asserts that the claim 1 has been amended to recite Mn range of 9400 -30000 rather than from 2000-30000 (prior to claim 1 amendment), and additionally the claims 5, 11 and 13 have also been amended to recite Mn range of 9400-20000 rather than 1000-20000 (prior to claim 1 amendment). Thus, the  response infers that ‘257 (Kabanov) fails to disclose or suggest the combination of the features of HLB and compound (A) with Mn range or the combination of using Saccharomyces with compound (A)  (p.8, paragraphs 3-4, the response). 
In addition, the response submits that, although ‘257 (Kabanov) teaches that the host cell for protein production can be S. cerevisiae, ‘257 indicates that mammalian cell is preferable (p.8, last para, t p.9, line 3, the response).
Next, the response discusses several poly(oxyethylene-co-oxypropylene) copolymers such as Pluronic products: P123, P103 and L64 and P85 for increased luciferase production, and submits that none of these copolymers’ Mn values: 2900 (L64), 4600 (P85), 450 (P103) and 5750 (P123) meets instant Mn range “9400-3000” (claim 1) and “9400-20000” (claims 5, 11, 13) (see p.9, paragraphs 2-3, the response).  
Further, the response argues that art ‘257 (Kabanov) does not teach a correlation between molecular weight (Mn) and HLB values of polymer and increased production efficiency, and asserts that ‘064 (Sorensen), ‘282 (Binder) and ‘744 (Baillely) do not remedy the deficiencies of ‘257 (p.10, lines 1-8, the response). Therefore, the response requests withdrawal of the rejection.

The applicant’s arguments are found not persuasive because of the reasons below.
‘257 has taught using the amphiphilic polymer (or called amphiphilic block copolymer) which is poly(oxyethylene-co-oxypropylene) (EO-PO) copolymer to increase protein  production  which solves the same problem of applicant concerned and the prior art is from the same field of endeavor as the claimed invention.  The EO-PO copolymer taught by ‘257 has the structural feature of instant “compound (A)” of  instant Formula (1):

    PNG
    media_image2.png
    31
    269
    media_image2.png
    Greyscale


‘257 has taught that it is most preferably that the amphiphilic copolymer (EO-PO) has the HLB value of between 8 and 16 which reads on the instant limitation “having an HLB value of 0.1 to 16” (claim 1), and ‘257 has taught that the host cell used for said “increasing production” is yeast stain S. cerevisiae ([0024], line 7, ‘527). As far as “mammalian cell is preferable” (‘257) as argued by applicant is concerned, using the yeast strain S. cerevisiae for protein production has been well within purview of one of skilled in the art, and thus choosing and using this yeast stain  as alternative to mammalian cell is prima facie obvious over the prior art.  
Regarding the use of the number average molecular weight (Mn), at Table 4, ‘257 has disclosed several EO-PO copolymers which Mn is greater than 9400 recited in amended claim 1, e.g., Pluronic® products P127 (Mn =12600), F108 (Mn =14600) and F88 (Mn =11400) wherein it has been noted that Table 4 of ‘257 uses the term “MW” (average molecular weight) instead of “number average molecular weight” (Mn); however, “MW” refers to “Mn” actually as evidenced by Hassanzadeh (see the above corresponding discussion).
Among said several copolymers, the “MW” of the copolymer “Pluronic® P127” (shown in Table 4, ‘257) is 12,600; this MW of 12,600 (‘257) refers to number average molecular weight (Mn) of 12,600 as taught by Hassanzadeh.  The prior art Mn =12,600 is within the instant Mn range “9400-30000” (amended claim 1) and the instant Mn range “9400-20000” (amended claims 5, 11 and 13). Thus, the reference ‘257 in view of Hassanzadeh or/and ‘064 (which teaches EO-PO copolymer having a Mn range 200 to 20000) and ‘282 (which provides the evidence that S. cerevisiae has  protein secretory machinery and protein folding mechanisms) establishes the prima facie case of obviousness over the claims. There are no deficiencies need to be remedied by the references ‘064 (Sorensen) and ‘282 (Binder) and ‘744 (Baillely), wherein ‘744 as an evidential reference has been discussed above. 
Regarding the argument “…increased production efficiency”,  ‘257 has taught using the (EO-PO) copolymer encompassing the copolymer having Mn of 12,600 to increase protein  production (see above discussion) which renders the argument unpersuasive. 
Therefore, the 103 rejection is proper and maintained. 

                                                  Conclusion
	  No claims are allowed.
    	  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
September 30, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600